Citation Nr: 0308998	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  93-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
midshaft fracture of the right fifth metacarpal, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for an occipital 
scalp laceration scar prior to November 4, 1997.  

3.  Entitlement to a rating in excess of 10 percent for an 
occipital scalp laceration scar for the period from November 
4, 1997.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for exotropia of the 
right eye, and, if so, whether the reopened claim may be 
granted.

5.  Entitlement to service connection for arthritis of the 
right hand.

6.  Entitlement to service connection for a disorder of the 
cervical spine. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
December 1969.

By a decision entered in September 1991, the RO, inter alia, 
granted service connection for an occipital scalp laceration 
scar, and assigned a non-compensable evaluation therefor; the 
decision also denied an increased rating for the residuals of 
a right fifth metacarpal fracture and denied a claim to 
reopen the issue of service connection for residuals of a 
head injury.  The veteran appealed the RO's determination to 
the Board of Veterans' Appeals (Board), and the Board entered 
a decision in November 1995 which denied a compensable rating 
for the occipital scalp laceration scar, and which determined 
that new and material evidence had not been presented to 
reopen the claim for service connection for residuals of head 
trauma; the Board remanded the issue of entitlement to an 
increased rating for the right fifth finger disability.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999, 
hereinafter Court), and the Court in October 1996 granted a 
Joint Motion for Remand and to Stay Further Proceedings filed 
by the parties to the appeal and vacated the Board's November 
1995 decision only with respect to the denial of a 
compensable rating for the veteran's service-connected scar, 
and remanded the matter to the Board.  The Board thereafter 
remanded the case to the RO in April 1997 and in January 
2000.

The record also reflects that in August 1993 the RO entered 
another decision which, in part, denied claims of service 
connection for a disorder of the right eye, arthritis of the 
right hand and a disorder of the cervical spine, and also 
denied a claim of entitlement to a compensable rating for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.  The veteran perfected his appeal of those 
issues in March 1998.  The Board remanded the above claims in 
January 2000.

As explained in the January 2000 remand, while the RO has 
previously characterized the veteran's claim for service 
connection for right eye exotropia as an original claim for 
service connection, the Board has re-characterized the issue 
as whether new and material evidence has been submitted to 
reopen a claim for service connection for exotropia of the 
right eye, in light of the denial in the November 1995 Board 
decision of a claim to reopen the issue of service connection 
for residuals of head trauma.

The Board notes that the veteran has had two Board hearings 
in connection with the instant appeal.  The first such 
hearing, held in March 1994, was conducted by one Veterans 
Law Judge, and the second hearing, held in June 1999, was 
conducted by another.  Because the law requires that a 
Veterans Law Judge (member of the Board) who conducts a 
hearing on appeal participate in the Board's final 
determination, see 38 U.S.C.A. § 7107(c) (West 2002) and 38 
C.F.R. § 20.707 (2002), the appeal of the instant issues is 
being considered by an expanded panel of the Board.

The Board also notes that, while in January 2000 the veteran 
was represented by an attorney as to his claim for a 
compensable rating for an occipital scalp laceration scar and 
a Veterans Service Organization with respect to the other 
issues on appeal, in February 2002 he designated the Kentucky 
Department of Veterans Affairs as his representative for all 
issues before the Board.

The Board additionally notes that, although the issue of 
entitlement to a compensable rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 was developed for appellate review, in an August 2002 
rating decision the RO granted the veteran a 10 percent 
evaluation for his right little finger disorder effective 
July 2, 1991, the date of claim for increase.  The issue of 
entitlement to a compensable rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is therefore moot.

Finally, the Board in January 2000 referred the issue of 
entitlement to service connection for a scar on the veteran's 
neck to the RO for appropriate action.  As there is no 
indication that the RO has thereafter adjudicated the 
referenced issue, the issue of entitlement to service 
connection for a scar on the veteran's neck is again referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The residuals of the veteran's midshaft fracture of the 
right fifth metacarpal are productive of right fifth finger 
pain, decreased motion and angulation deformity of the digit, 
and involve cutaneous nerve damage which is limited to the 
right fifth finger; the right fifth finger is not ankylosed, 
does not involve peripheral nerve damage, does not affect the 
functioning of the other fingers of the right hand, and does 
not interfere with the overall function of the right hand. 

2.  For the period prior to November 4, 1997, the evidence 
shows that the veteran's occipital scalp laceration scar was 
tender and painful, but not ulcerated, poorly nourished, 
disfiguring or functionally limiting.

3.  For the period from November 4, 1997, the evidence shows 
that the veteran's occipital scalp laceration scar is tender 
and painful, but not ulcerated, poorly nourished, unstable, 
disfiguring, adherent, or functionally limiting; the scar 
does not exceed 3 centimeters in length, 3 square centimeters 
in area or 2 millimeters in width, and the scar is flat.

4.  A Board decision dated in November 1995 denied 
entitlement to service connection for residuals of head 
trauma, including exotropia of the right eye.

5.  Evidence received since the November 1995 Board decision 
is not duplicative or cumulative of evidence previously of 
record and is, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  The veteran's right eye exotropia existed prior to his 
period of service and did not undergo aggravation during his 
period of service

7.  The veteran does not have right hand arthritis.

8.  The veteran's cervical spine disorder did not originate 
in service or within one year thereof, and is not otherwise 
related to military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a midshaft fracture of the right fifth 
metacarpal have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5022, 5227, 5230 (2002); 67 Fed. Reg. 48,784-87 (July 
26, 2002).

2.  The criteria for a 10 percent rating and no more for an 
occipital scalp laceration scar for the period prior to 
November 4, 1997, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (2002); Esteban v. Brown, 6 Vet. App. 259 (1994).

3.  The criteria for a rating in excess of 10 percent for an 
occipital scalp laceration scar for the period from November 
4, 1997, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § §§ 4.7, 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805 (2002); 67 Fed. Reg. 49,590-99 (July 31, 2002); Esteban 
v. Brown, 6 Vet. App. 259 (1994).
 
4.  New and material evidence has been received to reopen the 
veteran's claim for service connection for exotropia of the 
right eye.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001). 

5.  The veteran does not have exotropia of the right eye that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306(a) (2002). 

6.  The veteran does not have arthritis of the right hand 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

7.  The veteran's cervical spine disorder is not the result 
of disease or injury incurred in or aggravated by active 
military service; nor may the incurrence or aggravation 
during service of such disability be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in granting service connection 
for an occipital scalp laceration scar and rating that scar 
as non-compensable, in denying an increased evaluation for 
residuals of a midshaft fracture of the right fifth 
metacarpal, and in denying service connection for arthritis 
of the right hand and for a cervical spine disorder, 
considered these claims on the merits.  The Board notes that 
the RO has also considered the veteran's claim for service 
connection for exotropia of the right eye on the merits.  
Moreover, after review of the record, the Board concludes 
that VA's duties under both the VCAA and the new regulations 
have been fulfilled. 

The record reflects that the veteran was provided with notice 
of the September 1991 rating decision which granted service 
connection for an occipital scalp laceration scar and which 
denied entitlement to an increased rating for the residuals 
of the veteran's right fifth finger fracture, as well as of 
the August 1993 rating decision which denied service 
connection for right eye disability, arthritis of the right 
hand and for a cervical spine disorder.  He was provided 
statements of the case in February 1992 and March 1998 which 
collectively notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.  In March 2001 
correspondence, the RO informed the veteran of the VCAA, 
advised him of the information and evidence needed to 
substantiate his claims, and advised him of what evidence VA 
would obtain on his behalf and what evidence he was 
responsible for submitting.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board notes that effective August 26, 2002, VA revised 
the criteria for evaluating ankylosis and limitation of 
motion of the hands.  See 67 Fed. Reg. 48,784-87 (July 26, 
2002).  In addition, effective August 30, 2002, VA revised 
the criteria for evaluating disorders of the skin.  See 67 
Fed. Reg. 49,590-99 (July 31, 2002).  By correspondence dated 
in January 2003, the Board advised the veteran of the above 
two changes in regulations, and advised him that he had 60 
days from the date of the letter within which to present any 
additional evidence or argument in connection with his 
claims.  The veteran responded later in January 2003 that he 
had no additional evidence or argument to submit in 
connection with his appeal.

The Board also notes that the RO has not provided the veteran 
with the text of the version of 38 C.F.R. § 3.156(a) 
(pertaining to new and material evidence) in effect prior to 
August 27, 2001 (as will be explained at a later point, only 
the version of 38 C.F.R. § 3.156(a) that was in effect prior 
to August 27, 2001, is applicable in this case).  By January 
2003 correspondence the Board provided the veteran with the 
text of the referenced regulation and afforded him the 
opportunity to submit any additional evidence or argument; he 
declined to do so.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed, and that the veteran is aware of which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  The Board concludes that the statement of 
the case and supplemental statements of the case informed the 
veteran of the information and evidence needed to 
substantiate his claims.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In March 2001, and following receipt of the March 2001 
correspondence from VA advising him of the VCAA and of VA's 
duty to assist him in connection with his appeal, the veteran 
indicated that VA was already in possession of all pertinent 
medical information.  The Board notes that the veteran is 
apparently in receipt of disability benefits from the Social 
Security Administration (SSA).  The Board observes, however, 
that the veteran has consistently indicated that his SSA 
disability benefits are based solely on the impairment caused 
by a low back disorder, that neither the veteran nor his 
representative has suggested that any records held by SSA are 
germane to the instant appeal, and that there is otherwise no 
indication that records from SSA are relevant to the instant 
case.  In light of the above, the Board concludes that 
further delay of the appellate process to obtain any records 
held by SSA is not warranted.

The record also reflects that the veteran has been afforded 
examinations with respect to each of his claims.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  Increased ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected residuals of a right fifth 
metacarpal fracture and occipital scalp laceration scar.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).

A.  Residuals of a midshaft fracture of the right fifth 
metacarpal.

Factual background

Briefly, as noted in the Introduction, the veteran's period 
of service ended in December 1969.  Service connection for 
residuals of a midshaft fracture of the right fifth 
metacarpal was granted in May 1986; the disability was 
evaluated as non-compensably disabling.  In August 2002, the 
evaluation assigned the disability was increased to 10 
percent disabling, effective July 2, 1991.

On file are private medical records for April 1983 to July 
1997 which show complaints of right hand pain and the 
presence of deformity of the right fifth finger, as well as 
right hand weakness and decreased range of hand motion.

VA treatment records for July 1985 to July 2002 show 
complaints of right hand and right fifth finger pain, 
weakness and numbness.  Physical examination disclosed the 
presence of decreased range of right hand motion with 
decreased sensation as well as a weaker grip strength as 
compared to the left hand, but not any right hand atrophy.  
The records also show treatment for right carpal tunnel 
syndrome.

At a May 1992 hearing before a hearing officer, the veteran 
testified that he experienced right fifth finger pain, as 
well as decreased gripping ability and a tendency to clutch 
objects.

The veteran was afforded a VA examination in December 1992, 
at which time he complained of pain and deformity of his 
right fifth finger, as well as decreased grip strength and 
right hand pain with spasm on use.  Physical examination 
disclosed positive callus-type formation of the mid-right 
fifth metacarpal.  The veteran was able to fully oppose his 
fingers and thumb.  His right hand grip strength appeared 
diminished, but no hand atrophy was evident, and the examiner 
explained that the grip test was dependent on the veteran's 
efforts.  The veteran displayed full finger flexion to the 
palmar crease.  X-ray studies of the right hand showed a 
healed fracture of the right fifth metacarpal with thickened 
cortex and a dorsal angulation deformity.  The studies also 
showed the presence of a small metallic density embedded in 
the soft tissues overlying the middle phalanx of the right 
fourth finger.  The examiner diagnosed traumatic fracture of 
the right fifth metacarpal with complaints of pain and no 
loss of function.

At his March 1994 hearing before a Veterans Law Judge, the 
veteran testified that his right fifth finger fracture 
actually involved his wrist as well.  He indicated that he 
was unable to hold onto anything, and that he experienced 
restriction in his range of right hand motion.

The veteran was afforded a VA examination in February 1996, 
at which time he complained of pain and weakness affecting 
his right hand, and indicated that he was unable to grip or 
to hold anything.  Physical examination disclosed the 
presence of about a four millimeter shortening of the right 
fifth metacarpal with elevation of the surface of the right 
metacarpal on the dorsal surface.  No angulation was 
identified.  There was tenderness to palpation of the 
midshaft of the fifth metacarpal.  The veteran was unable to 
oppose any of his fingers or his thumb to the palm.  
He also showed difficulty in opposing his thumb to the 
hypothenar eminence, and experienced similar difficulty with 
the left hand; the examiner essentially suggested that the 
veteran was feigning difficulty in closing his fingers.  The 
examiner diagnosed the veteran as status-post fracture of the 
right fifth metacarpal with a reported pain syndrome.  The 
examiner indicated that it was difficult to assess the degree 
of disability from the fracture since the veteran was 
essentially apathetic about closing his hand.  After 
reviewing X-ray studies showing some deformity of the right 
fifth metacarpal, the examiner concluded that the veteran did 
not have much true strength loss in the right hand, or at 
least secondary to his service-connected right fifth finger 
disability.  The examiner noted that there was no evidence of 
any other disease process or condition affecting the right 
hand.  The examiner explained that there was some possibility 
that nerve impingement from cervical disc disease was 
affecting the hand, and he stated that it was also possible 
that there was a psychological component to the loss of right 
hand function.

On file is the report of a March 1996 electromyograph (EMG) 
study which reported the absence of electrical evidence of 
cervical radiculopathy, but which noted the presence of 
minimal compression of the right median nerve in the carpal 
tunnel.

Of record is the report of a May 1996 VA examination of the 
veteran at which time he continued to complain of right hand 
pain and difficulty with gripping.  He also reported 
experiencing numbness in his right fifth finger.  The 
examiner specifically noted that the veteran was cooperative 
on examination, unlike at his February 1996 evaluation.  On 
physical examination the veteran was able to bring his right 
fifth finger to within two centimeters of the median line of 
his palm.  He demonstrated moderately decreased gripping 
strength with the right fifth finger, but gripping strength 
in his other fingers was normal, and his right thumb strength 
and range of motion were normal.  His fine motor dexterity 
was not affected.  He exhibited full range of right wrist 
motion.  There was some sensory loss to the distal aspect of 
the right fifth finger and the lateral aspect of the right 
hand.  He exhibited no difficulty with adduction and 
abduction of the fingers, and there was no interosseous 
wasting of the musculature of the right hand.  There was 
shortening at the right fifth metacarpal of less than 0.5 
centimeters.  There was no false motion of the joints of the 
right hand, including the right fifth finger.  There was some 
moderate tenderness to palpation at the distal portion of the 
right fifth finger.  The veteran was diagnosed as status-post 
fracture of the right fifth metacarpal with limitation of 
range of motion at the metacarpophalangeal joints with 
associated minor sensory loss overlying the right fifth 
finger from damage to the cutaneous nerves in the skin of the 
finger.  The examiner concluded that the EMG evidence of 
carpal tunnel syndrome accounted for the symptoms of numbness 
in the right hand, and that the carpal tunnel syndrome was 
unrelated to the service-connected right fifth finger 
fracture.

The veteran was afforded a VA examination in September 1996, 
at which time he complained of decreased range of right fifth 
finger motion.  On physical examination he showed full fist 
formation, as well as full range of right fifth finger motion 
with no adverse effects and with normal texture and muscle 
function.  No muscle atrophy was evident, and the veteran's 
grip was equal, bilaterally.  The examiner noted that the 
veteran was uncooperative with range of motion testing, and 
he concluded that there were no significant changes in the 
veteran commensurate with the degree of arthralgia complained 
of on active range of motion testing.  The examiner diagnosed 
history of trauma to the right fifth finger with normal range 
of motion and physical examination.

At his June 1999 hearing before a Veterans Law Judge, the 
veteran testified that his right fifth finger disability 
involved nerve damage to the hand in light of his symptoms of 
right hand tingling and numbness.  He indicated that he had 
been told that there was nerve damage in the hand, and he 
indicated that his right fifth finger pain radiated up his 
right arm.  He testified that he experienced problems with 
gripping, and that his hand trembled.

On VA examination in April 2000 the veteran reported 
experiencing right hand pain with use, as well as gripping 
problems.  The examiner noted that the veteran gave 
inconsistent responses throughout the examination.  Physical 
examination disclosed the presence of dorsal prominence of 
the right fifth metacarpal; the area was tender.  The veteran 
maintained all fingers in extension, but with difficulty was 
able to bring the tips of his fingers to two inches from the 
palmar crease.  In light of the inconsistencies in the 
veteran's responses, the examiner was unable to give an 
objective opinion of the presence of pain or the true range 
of motion.  He noted that there was reduced sensation distal 
to two inches above the wrist which did not correspond to an 
anatomical area.  X-ray studies of the right hand showed an 
old healed fracture of the right fifth metacarpal and a 
possible avulsion fracture of the middle phalanx of the right 
fourth finger.

On file is the report of an August 2001 VA examination.  The 
veteran's complaints at that time included right hand pain, 
limitation of motion and decreased grip strength; he 
indicated that his right hand pain increased with activity.  
Physical examination disclosed the presence of dorsal 
enlargement of the shaft of the right fifth metacarpal.  The 
examiner noted that there was firm union at the site of the 
fracture.  The veteran exhibited full range of passive motion 
of all fingers as well as the thumb.  With active range of 
motion testing, the veteran flexed his fingers freely, but 
terminated his range of motion when each finger was two 
inches from touching the palm.  There was no swelling or 
fluid increase in any joint.  The interossei muscles were 
active.  The veteran reported decreased sensation in each 
finger, but peripheral circulation was good and the 
musculature of the hand had good texture.  The veteran 
gripped weakly without firmness.  X-ray studies showed an old 
healed fracture of the right fifth metacarpal as well as a 
40-degree angulation in the right fifth finger with 
deposition of bone on the palmar aspect of the metacarpal to 
support the old fracture site.  The examiner concluded that 
the veteran had adequate right fifth finger strength for 
activities, and that his hand was functional.

On file is the report of a September 2001 VA neurologic 
examination of the veteran.  The veteran reported at that 
time that his usual activities of daily living were limited 
because of his right hand pain, weakness and numbness.  
Physical examination disclosed the absence of any hand 
atrophy or pronator drift.  He had normal tone.  Strength 
testing showed a give-way component, but brief strength of 
5/5 was noted in the fingers.  There was decreased pinprick 
and vibratory sense in the tips of all fingers of the right 
hand.  The veteran's fast fine finger movements were normal.  
The examiner concluded that the veteran suffered right hand 
discomfort and sensory symptoms superimposed on a history of 
chronic neck discomfort.  He noted that an element of right 
arm difficulty might be due to right hand musculoskeletal 
pain alone, related to the history of a right fifth finger 
fracture.  He noted, however, that while the examination 
showed a sensory pattern suggestive of a neurogenic process, 
the distribution was outside of that expected with a single 
nerve root or peripheral upper extremity nerve.

Of record is the report of a February 2002 EMG study, which 
was suggestive of minimal compression of the right median 
nerve and mild right ulnar neuropathy involving the sensory 
fibers.

The veteran was afforded a VA examination in July 2002, at 
which time his complaints included a weak right grip and a 
tendency to clutch objects.  The veteran also reported 
experiencing difficulty in carrying out daily activities and 
indicated that his right hand was weak and numb.  Physical 
examination disclosed the presence of right fifth finger 
deformity with shortening of the metacarpal bone and a small 
angulation.  There was pain and tenderness to palpation in 
all of the metacarpophalangeal joints of the hand.  There was 
no hand atrophy or fasciculation, and no loss of sensation or 
motor function, although he would not flex his fingers; on 
passive motion testing he was able to flex his fingers all 
the way to the palmar surface.  The examiner concluded that 
the veteran had residuals from a right hand fracture with 
marked discomfort and pain and sensory symptoms.  The 
examiner noted, however, that the recent EMG studies 
suggested more of a carpal tunnel syndrome, and he concluded 
that the symptoms from the carpal tunnel syndrome were 
unrelated to the right fifth finger disability.  The examiner 
noted that since all of the fingertips are affected, no 
single nerve damage was involved.

Analysis

The RO has evaluated the veteran's disability as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5022 
(periostitis).  Under that diagnostic code, periostitis is 
rated based on limitation of motion of affected parts as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5022.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  When, however, the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 and Note (1) (2002).

Ankylosis of the fifth (little) finger, regardless of whether 
of the major or minor extremity, warrants a non-compensable 
rating.  Extremely unfavorable ankylosis will be rated as 
amputation under Diagnostic Codes 5152 through 5156.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 and Note (2002).

Amputation of the little finger, without metacarpal 
resection, at proximal interphalangeal joint or proximal 
thereto, warrants a 10 percent evaluation.  Amputation of the 
little finger with metacarpal resection (more than one-half 
of the bone lost) warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5156 (2002).

With only one joint of a digit ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable 
ankylosis.  38 C.F.R. § 4.71a, Note (3) before Diagnostic 
Code 5220 (2002).

Effective August 26, 2002, VA revised the criteria for 
evaluating ankylosis and limitation of motion of the hands.  
67 Fed. Reg. 48,784-87 (July 26, 2002).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  The record reflects 
that the Board, in January 2003, provided the veteran with 
the amended criteria and allowed him the opportunity to 
present any additional evidence or argument; he informed the 
Board later in January 2003 that he had no additional 
evidence or argument to submit.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993) in proceeding with the case on the merits. 

The amended rating criteria provide that limitation of motion 
of the little finger warrants a non-compensable evaluation.  
67 Fed. Reg. 48,787 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5230).  Ankylosis of the little finger, 
whether unfavorable or favorable, warrants a non-compensable 
rating.  Consideration must also be given as to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  67 Fed. Reg. 48,786-87 (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5227 and Note).

In evaluation of ankylosis of the little finger, if both the 
metacarpophalangeal and proximal interphalangeal joints of 
the digit are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone, 
evaluate as amputation without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto.  If both 
the metacarpophalangeal and proximal interphalangeal joints 
of a digit are ankylosed, evaluate as unfavorable ankylosis, 
even if each joint is individually fixed in a favorable 
position.  If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, evaluate as unfavorable 
ankylosis.  If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, evaluate as favorable 
ankylosis.  67 Fed. Reg. 48,785-86 (to be codified in Notes 
before Diagnostic Code 5216).

The evidence of record demonstrates that the veteran's right 
fifth finger, while restricted in motion by pain, is not 
ankylosed.  He exhibited substantially full range of right 
fifth finger motion on VA examinations in February 1992, May 
1996 and September 1996.  Although he was unable to oppose 
his finger to the palm at his February 1996 examination, the 
examiner believed that the veteran was feigning his 
difficulty.  Moreover, while he was able to bring the tip of 
his finger to only two inches from the palmar crease at his 
April 2000 examination, the examiner noted that the veteran's 
responses were inconsistent, precluding an objective opinion 
as to the veteran's true range of right fifth finger motion.  
In addition, despite terminating his right fifth finger 
motion at two inches from touching the palm in August 2001 
examination, and not flexing the finger at all at the July 
2002 examination, he nevertheless demonstrated, on both 
examinations, full range of passive motion of the finger.

In any event, as indicated previously, only extremely 
unfavorable ankylosis of the fifth finger warrants a 
compensable evaluation under the former schedular criteria, 
and a rating higher than 10 percent is for application only 
when the unfavorable ankylosis is so extreme as to 
approximate amputation of the finger with metacarpal 
resection.  The evidence clearly shows not only that the 
restriction in the veteran's fifth finger, even with 
consideration of functional impairment due to pain and 
weakness, fails to even remotely approximate amputation of 
the finger with metacarpal resection, but that the limited 
motion does not even approximate unfavorable ankylosis.  
Accordingly, a rating higher than 10 percent for the right 
fifth finger disability is not warranted.

With respect to the amended criteria for rating limitation of 
finger motion, limitation or ankylosis (whether favorable or 
unfavorable) of the little finger warrants a non-compensable 
evaluation.  However, where there is angulation, as in the 
veteran's case, the disability is to be evaluated as 
amputation without metacarpal resection.  As noted 
previously, a 10 percent evaluation, but no more, is for 
application for amputation of the little finger without 
metacarpal resection.  Accordingly, an evaluation in excess 
of 10 percent for the veteran's right fifth finger disability 
under the amended criteria is not warranted.

The Board notes that the veteran has contended that his right 
fifth finger disability actually involves a fracture of his 
right wrist, and that nerve damage associated with his right 
fifth finger disability has essentially interfered with the 
overall functioning of his hand, as well as of the remaining 
digits on the hand.

The Board first notes that, the contentions of the veteran to 
the contrary notwithstanding, service connection is not in 
effect for a fracture of the right wrist, but for a midshaft 
fracture of the right fifth metacarpal.  Nor is there any 
medical evidence demonstrating wrist impairment associated 
with the service-connected right fifth finger disability.  
The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5210 
through 5215 are therefore not for application.  

Turning to the veteran's right hand complaints, the evidence 
shows that he arguably has decreased grip strength in his 
right hand, and that he reports numbness affecting all of the 
digits of the hand.  The Board points out, however, that the 
veteran has been diagnosed with carpal tunnel syndrome 
affecting the hand, and that the May 1996 examiner 
essentially concluded that the right hand numbness was caused 
by carpal tunnel syndrome, which the examiner in turn noted 
was unrelated to the veteran's service-connected right fifth 
finger disability.  The Board notes that the February 1996 
examiner indicated that the fifth finger was not responsible 
for any loss of hand strength, that the August 2001 examiner 
found that the veteran had adequate strength in the fifth 
finger, and that the July 2002 examiner essentially supported 
the conclusions of the May 1996 examiner.  In addition, while 
the May 1996 examiner did note the presence of some nerve 
damage in the right fifth finger, the examiner explained that 
the damage was to the cutaneous nerves, and did not suggest 
any peripheral nerve involvement.  Moreover, the July 2002 
examiner indicated that the veteran's presentation suggested 
that a single nerve root impairment was not responsible for 
his complaints.  The Board notes that the December 1992 
examiner concluded that the function of the right fifth 
finger itself was adequate.  In short, the medical evidence 
on file demonstrates that the veteran's service-connected 
right fifth finger disability does not affect the other 
digits of his right hand, and does not significantly 
interfere with the functioning of the right hand in general.

In sum, there is angulation deformity, but no ankylosis, 
affecting the right fifth finger, the veteran retains a 
substantial level of fifth finger motion, any nerve damage 
associated with the finger is cutaneous in nature and is 
limited to the fifth finger, and the right fifth finger 
disability does not otherwise affect the other digits of the 
hand, or appreciably interfere with the overall function of 
the hand itself.  Accordingly, there is no basis to assign a 
rating in excess of 10 percent for the residuals of a 
midshaft fracture of the right fifth metacarpal, and the 
veteran's claim for an increased rating is therefore denied.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  Although the veteran has been 
unemployed for a number of years and contends that his right 
fifth finger disability interferes with his daily activities, 
he has not alleged that his finger disability has interfered 
with his employability, or adduced any evidence to that 
effect, and he has indicated that he is receiving SSA 
disability benefits based on a low back disorder.  In 
addition, the record reflects that the veteran has numerous 
non-service-connected disabilities which impact on his daily 
functioning, including right carpal tunnel syndrome.  
Moreover, there is no evidence that the veteran's service-
connected disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

B.  Occipital scalp laceration scar

Factual background

As indicated previously, the veteran's period of service 
ended in December 1969.  Service connection for an occipital 
scalp laceration scar was granted in September 1991; the scar 
was evaluated as non-compensable effective August 15, 1985, 
and it is from this initial evaluation that the veteran 
appeals.  In August 2002 the evaluation assigned the 
disability was increased to 10 percent disabling effective 
November 4, 1997; this 10 percent evaluation has remained in 
effect since that time.

Service medical records show that the veteran sustained a 
scalp laceration that was described as healing well.  His 
examination for discharge is negative for any complaints or 
findings with respect to the resulting scar.

VA treatment records for July 1985 to July 2002 show that in 
October 1993 the veteran was noted to have a scar on his 
skull that was considered inflamed.  In December 1995 he 
complained of tenderness and pain associated with his scalp 
scar, and physical examination revealed the presence of a 2 
millimeter red and tender area which appeared to be an area 
where a scab was recently scratched off.  In October 1996 the 
presence of scalp tenderness was noted.

On file is the report of a December 1985 VA examination 
disclosing the presence on physical examination of a healed 
scar in the occipital region.

At his March 1992 hearing before a hearing officer, the 
veteran testified that his occipital scar was visible and 
painful, and that it was inflamed at times.

The veteran was afforded a VA examination in December 1992, 
at which time physical examination revealed the presence of a 
two centimeter transverse scar in the left posterior 
occipital region.  The scar was well healed, non-tender and 
flesh colored.  The scar was considered non-photographable.

In an August 1993 statement, the veteran contended that his 
scar was tender.

At his March 1994 hearing before a Veterans Law Judge, the 
veteran testified that his scar is located in his hair, but 
that it becomes sore and tender, and scabs over; he alleged 
that while he informed his VA examiners that the scar was 
tender, they would not record his complaints.  The veteran 
also reported swelling of the scar and contended that it had 
never healed.  He also testified that the scar tended to pop 
out and was not level with his scalp.

On VA examination in September 1996, physical examination 
revealed the presence of a three centimeter occipital scar 
which was well healed, non-tender and flesh-colored; there 
was no retraction.

On VA examination in November 1997, the veteran reported that 
his scar swelled and reddened with cold weather.  He also 
indicated that he experienced shooting pain in the scar, 
which was worse in the winter months, and he indicated that 
his scar puffed out in cold weather.  On physical examination 
the examiner was unable to find the scar, but was able to 
feel the presence of what had likely been a scar in the past.  
The examiner noted the presence of a three centimeter arcing 
lesion from the vertex, arcing toward the occiput; the lesion 
was three centimeters by 2 millimeters in area.  The examiner 
noted that there was no outward indication of a scar, only a 
very minor ridge to palpation that was two millimeters by two 
millimeters in area.  At the superior aspect of the ridge 
there was one area of excoriation of raised three millimeter 
erythematous pustules with a scabbed region on the surface.  
The examiner indicated that since the scar was not 
noticeable, pictures would not be taken.  The examiner also 
noted that the outside temperature that day was 42 degrees, 
and that the veteran's scar showed no sign of outward 
puffiness or swelling, other than at the superior region.

At his June 1999 hearing before a Veterans Law Judge, the 
veteran testified that his scar was tender and that it was 
raised, particularly in the winter months; he indicated that 
the scar would catch in his comb, and he contended that the 
scar was disfiguring.

The veteran was afforded a VA examination in July 2000, at 
which time his claims file was reviewed.  He informed the 
examiner that his scar swelled.  Physical examination 
revealed the presence of a two centimeter linear, flat, white 
and tender scar on the scalp.  The examiner noted that the 
scar was not subject to ulceration, was covered by his hair, 
and was visible only by close inspection.

Analysis

Evaluation of the occipital scalp laceration scar 
for the period prior to November 4, 1997

For the period prior to November 4, 1997, the RO assigned the 
veteran an initial non-compensable evaluation for his 
occipital scalp laceration scar under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Under that code, scars of the head, 
face or neck warrant a non-compensable evaluation if they are 
slightly disfiguring or a 10 percent evaluation if they are 
moderately disfiguring.  A 30 percent evaluation is warranted 
for scars of the head, face or neck which are severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips or auricles.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002).

Alternatively, a 10 percent evaluation is warranted for 
superficial scars which are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
A 10 percent evaluation is appropriate for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  A scar may 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

The Board initially notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

After reviewing the record, the Board finds that the 
veteran's occipital scalp laceration scar is most 
appropriately rated under 38 C.F.R. § 4.118, Diagnostic Code 
7804, since the primary symptom associated with the scar is 
pain and tenderness.  As will be discussed in further detail 
below, the evidence does not show that the scar is 
disfiguring, or that it is poorly nourished, ulcerated or 
functionally limiting.  Accordingly, the Board will evaluate 
the veteran's disability under 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

VA treatment records for 1993 show that the veteran's scalp 
laceration scar was inflamed and 1995 treatment notes show 
that the scar was tender.  At his March 1992 hearing the 
veteran testified that his scalp laceration scar was painful.  
Although the December 1985 VA examination described the scar 
as well healed (without commenting on any pain or tenderness) 
and the December 1992 and September 1996 examiners described 
the scar as non-tender, in light of the clinical records 
showing that the scar is tender at times, and with resolution 
of reasonable doubt in the veteran's favor, the Board is of 
the opinion that the veteran is entitled to assignment of a 
10 percent evaluation for his occipital scalp laceration scar 
on the basis of tenderness and pain under Diagnostic Code 
7804 for the period prior to November 4, 1997.  The Board is 
of the opinion, however, that neither a rating in excess of 
10 percent under Diagnostic Code 7804 nor a separate 
compensable evaluation under Diagnostic Code 7800 for the 
period prior to November 4, 1997, is warranted.

In this regard, the Board notes that while the veteran 
considers the scar to be disfiguring, his examiners have not 
described the scar as disfiguring, and in fact have 
determined that the scar is covered by hair and is barely 
visible and not photographable.  Moreover, despite his 
testimony that his scar never healed and that it swells, the 
scar has consistently been described as well healed and there 
notably is no evidence that the scar is poorly nourished or 
ulcerated, and there is no medical evidence of functional 
limitation associated with the scar.  Accordingly, in light 
of the absence of any noticeable disfigurement, and as there 
is no clinical or other probative evidence of record 
indicating that the veteran's scar is poorly nourished or 
ulcerated, or that the scar is productive of any functional 
limitation, the Board finds that there is no basis for the 
assignment of a rating in excess of 10 percent under 
Diagnostic Code 7804, or for assignment of a separate 
compensable rating under Diagnostic Code 7800, for the period 
prior to November 4, 1997.  38 C.F.R. § 4.7.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Evaluation of the occipital scalp laceration scar
for the period from November 4, 1997

Turning to the period from November 4, 1997, the record 
reflects that the RO assigned the veteran a 10 percent 
evaluation for his occipital scalp laceration scar on the 
basis of tenderness and pain.

Effective August 30, 2002, VA revised the criteria for 
evaluating disorders of the skin.  67 Fed. Reg. 49,590-99 
(July 31, 2002).  The veteran was specifically advised by the 
Board in January 2003 of this change, and afforded the 
opportunity to present any additional evidence or argument in 
connection with his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The revised criteria provide that a 10 percent evaluation is 
warranted for disfigurement of the head, face or neck with 
one characteristic of disfigurement .  A 30 percent 
evaluation is warranted for disfigurement of the head, face 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  The 8 "characteristics of 
disfigurement" are as follows:  Scar 5 or more inches (13 or 
more cm.) in length; scar at least one-quarter inch (0.6 cm.) 
wide at widest part; surface contour of scar elevated or 
depressed on palpation; scar adherent to underlying tissue; 
skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  67 Fed. Reg. 49,596 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7800 and Note (1)).  

Alternatively, a 10 percent evaluation is warranted for scars 
(other than of the head, face or neck) that are deep or that 
cause limited motion when in an area or areas exceeding 6 
square inches (39 square centimeters).  A 20 percent rating 
is warranted where the scars are in an area or areas 
exceeding 12 square inches (77 square centimeters).  A deep 
scar is one associated with underlying tissue damage.  67 
Fed. Reg. 49,596 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 and Note (2)).  

A 10 percent evaluation is warranted for scars (other than of 
the head, face or neck) that are superficial and that do not 
cause limited motion when in an area or areas of 144 square 
inches (929 square centimeters) or greater.  A superficial 
scar is one not associated with underlying tissue damage.  67 
Fed. Reg. 49,596 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7802 and Note (2)).

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  67 Fed. 
Reg. 49,596 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 and Note (1)).

A 10 percent evaluation is warranted for superficial scars 
which are painful on examination.  67 Fed. Reg. 49,596 (July 
31, 2002) (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Code 7804).

The veteran reported at his November 1997 examination that he 
experienced pain in the scar, and the July 2000 VA examiner 
identified the presence of scar tenderness.  The Board 
accordingly finds that the veteran's occipital scalp scar is 
properly rated as 10 percent disabling, although on the basis 
of a painful and tender scar under Diagnostic Code 7804 
rather than under Diagnostic Code 7800.  See Butts, supra; 
Pernorio, supra; Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

With respect to entitlement to a rating in excess of 10 
percent, or a separate compensable rating, under other 
diagnostic codes of the former rating criteria, the Board 
again notes that the veteran's examiners have not described 
the scar as disfiguring, and that the veteran's scar is 
covered by hair and is barely visible to close inspection.  A 
compensable evaluation under Diagnostic Code 7800, which 
requires at least moderate disfigurement, is consequently not 
warranted.  Moreover, although the veteran occasionally 
irritates the area of the scar with his comb, the scar is 
considered well healed by examining physicians, and there is 
no evidence that the scar is poorly nourished or ulcerated, 
or that there is any functional limitation associated with 
the scar.

Turning to the amended criteria for rating skin disorders, 
the Board notes that the veteran's occipital scalp laceration 
scar has been measured as no longer than 3 centimeters in 
length, as no wider than 2 millimeters (0.2 centimeters), and 
as involving an area of less than 3 square centimeters.  
Moreover, none of the evidence since 1985 has suggested, nor 
does the veteran contend, that the scar is adherent.  In 
addition, although the November 1997 VA examiner noted the 
presence of a very minor 2 millimeter ridge to palpation, she 
nevertheless noted the absence of any outward indication of a 
scar as well as the absence of any puffiness or swelling in 
the area, and the July 2000 examiner specifically described 
the scar as flat.  The Board notes in passing that while the 
veteran contends that his scar becomes puffy in cold weather, 
the November 1997 examiner indicated that no such puffiness 
was present on the day of the examination.  In short, the 
record does not demonstrate even one characteristic of 
disfigurement to support a compensable evaluation under the 
amended criteria of Diagnostic Code 7800.  Accordingly, a 
compensable evaluation for disfigurement under the amended 
criteria of Diagnostic Code 7800 is not warranted.  Compare 
Esteban, supra.

The Board notes in passing that the amended criteria indicate 
that when evaluating a scar based on disfigurement of the 
head, face or neck, unretouched color photographs are to be 
taken into consideration.  67 Fed. Reg. 49,596 (July 31, 
2002) (to be codified at 38 C.F.R. § 4.118, Diagnostic Code 
7800 and Note (3)).  The record reflects that the veteran's 
scalp scar is considered visible only on close inspection, is 
covered by his hair, and is not considered photographable.  

With respect to other potentially applicable diagnostic 
codes, since the veteran's scar does not exceed an area of 3 
square centimeters, the Board finds that the amended criteria 
of 38 C.F.R. § 4.118, Diagnostic Codes 7801 or 7802 are not 
for application.  In addition, while the veteran occasionally 
irritates the area of the scar with his comb, none of the 
medical evidence suggests that there is frequent loss of 
covering of the skin over the scar.  The amended criteria of 
38 C.F.R. § 4.118, Diagnostic Code 7803 are therefore not for 
application.

In sum, the veteran's occipital scalp laceration is painful, 
but is not disfiguring or involve any characteristics of 
disfigurement, is not poorly nourished or ulcerated or 
unstable, is not is more than 3 centimeters in length or 2 
millimeters in width or more than 3 square centimeters in 
area, and does not involve any functional limitation.  
Accordingly, the Board concludes that the veteran is not 
entitled to an evaluation greater than 10 percent for his 
occipital scalp laceration scar or a separate compensable 
rating for the scar under either the former or the amended 
rating criteria.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  Although the veteran has been 
unemployed for a number of years, he has neither alleged nor 
shown that his scalp laceration scar interferes with his 
employability.  Moreover, there is no evidence that the 
veteran's service-connected disability has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finally notes that the RO, in granting the 
veteran's claim for service connection for an occipital scalp 
laceration scar, assigned the veteran an effective date for 
the grant of service connection of August 15, 1985.  The 
Board has reviewed the evidence on file and concludes that 
the underlying level of severity for the veteran's scar has 
remained at the 10 percent level, but no more, since the 
award of service connection.  For the reasons enumerated 
above, and because there is no indication of greater 
disability than that described above during the period 
beginning August 15, 1985, a rating higher than 10 percent is 
not warranted for any time since the award of service 
connection.  See Fenderson v. West , 12 Vet. App. 119 (1999). 

II.  Exotropia of the Right Eye

A November 1995 Board decision determined that new and 
material evidence had not been presented to reopen a claim of 
service connection for the residuals of head trauma; in doing 
so the Board in effect disallowed service connection for 
right eye exotropia.  See 38 U.S.C.A. § 7104(b) (West 2002).  
As a result, service connection for exotropia of the right 
eye may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnett, supra.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001); the veteran's claim was filed well 
before August 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the November 1995 Board 
decision included service medical records which show that at 
his service entrance examination the veteran exhibited a 
bilateral functional inability to maintain focus; no other 
eye abnormalities were found.  In July 1968 the veteran 
complained of a two-year history of blurred vision in his 
right eye; the clinical impression on consultation in August 
1968 was of exophoria, and emergence exercises were 
recommended.  In April 1969 the veteran complained of weak 
eye muscles, but physical examination of the eyes was 
negative for any abnormalities; it was recommended that the 
veteran continue his eye exercises.  A November 1969 note 
indicates that the veteran presented with a scalp laceration 
following a recent fight; the records show that the sutures 
were removed from the laceration several days later.  At his 
examination for discharge, no eye abnormalities were 
identified, and the veteran exhibited uncorrected visual 
acuity of 20/20 in the right eye.

The evidence also included VA treatment records for July 1985 
to April 1992 which show that in August 1985 he was found to 
have strabismus and unequal extraocular movement on physical 
examination.  The veteran reported that he had received a 
head injury in service from being struck in the head by 
nightsticks.  In April 1992 he presented with complaints of 
decreased visual acuity.

The evidence of record also included the reports of November 
1985 and December 1985 VA examinations.  The November 1985 
examination revealed the presence on physical examination of 
exophthalmos on the right, with significant wandering and 
poor extraocular movements.  The December 1985 examiner noted 
that the veteran's pupils were equal and reactive to light, 
that the fundi were benign, and that the extraocular 
movements were full; no diagnosis relative to the eyes was 
reported.

The evidence also included lay statements from acquaintances 
of the veteran, dated in June 1991, which indicate that the 
veteran sustained a head injury in service.

The evidence of record in November 1995 also included the 
veteran's testimony at a VA hearing in May 1992, at which 
time he testified that he had been beaten about the head and 
neck by military police officers in service.  He indicated 
that he had had a problem with his eyes when he entered 
service, but that the problem had been made worse by the 
referenced beating.  He testified that his vision in the 
right eye had become weaker with time.

Also of record at the time of the November 1995 Board 
decision was the report of a December 1992 VA examination, at 
which time the veteran complained of blurred vision for the 
previous three to four years, as well as a "lazy" eye on 
the right from being hit on the head with a night stick in 
service.  Following physical evaluation, the examiner 
diagnosed intermittent alternating exotropia that the 
examiner concluded "may or may not be related to past 
injury."  The examiner further stated that he was "unable 
to tell whether the injury caused the [e]xotropia, although 
the [veteran's history] states that the [occurrence] of the 
disease [is] related to . . . head trauma.  Head trauma can 
be a cause of [e]xotropia."

The evidence of record at the time of the November 1995 Board 
decision lastly included the transcript of the veteran's 
testimony before a Veterans Law Judge in March 1994, at which 
time he testified that his right eye had been "closed a 
little", and perhaps slightly deviated, at the time of his 
entry into service.  He argued that his right eye problems 
worsened after he sustained a head injury in service, and he 
stated that the December 1992 VA examiner had indicated that 
there was a causal relationship between his current 
difficulties and in-service head trauma.

Pertinent evidence added to the record since the November 
1995 Board decision includes VA treatment reports for June 
1992 to July 2002, as well as the reports of September 1996 
and November 1997 VA examinations.  The added evidence also 
includes the transcript of the veteran's June 1999 hearing 
before a Veterans Law Judge, as well as the report of an 
August 2001 VA examination of the veteran and several 
statements by him.

The VA treatment notes show that the veteran continued to 
complain of diminished visual acuity in the right eye.  An 
October 1996 treatment note records the veteran's contention 
that a head injury in service led to his exotropia; the 
treating physician diagnosed constant alternating exotropia, 
probably aggravated by head trauma.

At his September 1996 VA examination the veteran reported a 
history of blurred vision and lateral deviation in the right 
eye; physical examination revealed that his right eye was 
deviated laterally.  When examined by VA in November 1997, 
the veteran reported that he had had a "lazy" eye ever 
since he had been beaten by military police in service.

During his June 1999 hearing, the veteran testified that his 
right eye had been weak at the time of his entry into 
service, but that the condition had been made worse by an in-
service head injury.  He stated that he had continued to 
experience problems with his right eye since the time of that 
injury and he testified that VA physicians had informed him 
that there was a causal relationship between his current 
difficulties and in-service head trauma.

At his August 2001 VA examination, the veteran reported that 
he had experienced right eye problems in service after being 
struck in the head.  Following physical examination of the 
veteran, the examiner concluded that the veteran had large 
angle alternating exotropia.  The examiner reviewed the 
veteran's medical records and noted that if the veteran had 
injured his third cranial nerve oculomotor center in the 
brain, he would have manifested symptoms other than just 
dysfunction of the medial rectus.  The examiner indicated 
that for a head injury to have caused the veteran's current 
disability, the medial rectus, inferior rectus, inferior 
oblique, and superior rectus all would have been involved; 
the examiner indicated that none of the above muscles were in 
fact impaired in the veteran's case.  The examiner concluded 
that it was therefore unlikely that the veteran's head injury 
caused the alternating exotropia.

In his several statements, the veteran contends that his eye 
disability is due to service.

The evidence previously of record notably contained only one 
opinion addressing the etiology of the veteran's right eye 
exotropia, and that opinion was equivocal.  As described 
above, evidence submitted since the November 1995 Board 
decision includes an October 1996 VA treatment note which 
documents a treating physician's opinion that the veteran's 
right eye exotropia was probably aggravated by a head injury 
received in service.  This evidence is clearly new and 
material, and the veteran's claim is therefore reopened.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).  See also Hodge 
v. West, 155 F.3d 1356 (1998). 

This does not end the Board's inquiry, however.  Service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. 3.306(a) (2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2002).

Although a diagnosis of right eye exotropia was not 
specifically noted on the veteran's service entrance 
examination, the entrance examination did note that the 
veteran exhibited difficulty with focusing his eyes.  
Moreover, within one and a half years into service the 
veteran reported a history of experiencing blurry vision 
which he indicated had predated his entry into service; the 
referenced complaints were attributed to right eye exophoria.  
Following his discharge from service the veteran has 
testified that he did experience weakness of his right eye 
since even before service.  In light of such information, the 
Board finds that the evidence of record clearly and 
unmistakably rebuts the presumption of soundness.  See 
Vanerson v. West, 12 Vet. App. 254, 259 (1999); see also 
Harris v. West, 203 F.3d. 1347, 1350 (Fed. Cir. 2000) (The 
regulation at 38 C.F.R. § 3.304(b)(2) permits the finder of 
fact to consider records made 'prior to, during or subsequent 
to service' concerning the inception of the disease); Doran 
v. Brown, 6 Vet. App. 283, 286 (1994) (a claimant's own 
admissions during clinical evaluations was sufficient to 
constitute clear and unmistakable evidence to rebut the 
presumption of soundness).

While the veteran was evaluated for right eye complaints in 
July 1968 and August 1968 which were attributed to exotropia, 
no further eye complaints were recorded until April 1969, at 
which time no right eye abnormalities were identified on 
physical examination.  The remainder of his service medical 
records are silent for any complaints or findings with 
respect to his right eye, and his examination for discharge 
is negative for any right eye complaints, finding or 
diagnosis.  The Board notes that there is no post-service 
medical evidence of right eye exotropia until more than ten 
years following the veteran's discharge.  In light of the 
above, the Board concludes that there is no objective medical 
evidence showing that the veteran's right exotropia underwent 
an increase in severity during military service.

Although the December 1992 examiner indicated that head 
trauma could cause exotropia, he was unable to conclude that 
the veteran's claimed head trauma in fact did cause the 
exotropia in the veteran's case, stating only that the 
condition may or may not have been related to past injury.  
Moreover, while the October 1996 VA treatment note indicates 
that the veteran's exotropia was probably worsened by the 
claimed head injury, the Board notes that the treating 
physician's opinion was based solely on history provided by 
the veteran, and not on a review of the claims file which 
shows that the veteran sustained the laceration he believes 
proves the occurrence of the head injury well after the last 
reference to right eye complaints in the service records.  
The Board points out that while the veteran also contends 
that his exotropia worsened in service, as a layperson, his 
statements do not constitute competent evidence as to medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
66 Fed. Reg. 45,620, 45,630 (codified at 38 C.F.R. 
§ 3.159(a)(1) (2002)).  

In contrast, the veteran was afforded a VA examination in 
August 2001 which included consideration of his contentions 
and which included a review of his claims file.  After 
reviewing the veteran's medical history the examiner 
essentially concluded that the veteran evidenced no signs in 
service of the type of muscle impairment that would have been 
expected had head injury contributed to the development of 
exotropia, and he specifically concluded that it was unlikely 
that the veteran's head injury caused the alternating 
exotropia.

As the opinion of the August 2001 examiner is based on a 
review of the veteran's claims file and is supported by 
service medical records showing only one occasion on which 
exophoria was found with only one other subsequent reference 
to right eye problems in service, as well as by post-service 
medical records which are negative for any reference to 
exotropia for many years after service, the Board finds that 
the opinion of the August 2001 examiner is entitled to 
greater evidentiary weight than the opinions of the December 
1992 examiner and October 1996 treating physician.  The Board 
accordingly concludes that the preponderance of the evidence 
is against the claim.  In short, the evidence shows that his 
disability pre-existed military service and did not undergo 
an increase in severity during service.  His claim for 
service connection for exotropia of the right eye is 
therefore denied.

In deciding this claim on the merits, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, as well as the implementing 
regulations of August 29, 2001.  With respect to the reopened 
claim the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by the notice to 
the veteran apprising him of the rating decision denying his 
claim, as well as by the statement of the case issued in 
March 1998, and by the March 2001 letter from the RO.  
Moreover, the record reflects that all evidence required to 
fairly adjudicate the reopened claim has been obtained.  The 
Board also points out that the RO has consistently 
adjudicated the claim for service connection for right eye 
exotropia on the merits, and that the Board is denying the 
claim on the same basis.  Accordingly, the Board finds that 
the veteran has not been prejudiced by the Board's action in 
proceeding to the merits of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

III.  Service connection for Right Hand Arthritis 
and Disorder of the Cervical Spine
 
As noted previously, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).  Service incurrence of 
arthritis during wartime service may be presumed if it is 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).   

A.  Right hand arthritis

Factual background

Service medical records document that the veteran sustained a 
fracture of his right fifth finger, but are entirely negative 
for any findings or diagnosis of arthritis affecting the 
right hand.

Private medical records for April 1983 to July 1997, 
including from K.D.G., D.O., show that the veteran presented 
in April 1991 with right hand complaints and was diagnosed 
with post-traumatic osteoarthritis of the hand.  A November 
1991 note records a diagnosis of post-traumatic arthritic 
changes of the right hand.

VA treatment records for July 1985 to July 2002 document 
complaints of right hand pain that the veteran believed 
represented arthritis.  A November 1991 treatment note 
records complaints of right hand pain and weakness, and 
documents the treating physician's conclusion that the 
veteran had multiple joint pain mostly due to osteoarthritic 
changes.  A March 1992 treatment note indicates that the 
veteran's right hand pain appeared to be due to degenerative 
arthritis.  In February 1993, March 1993 and June 1993, the 
veteran reported right hand pain and swelling and was 
diagnosed with osteoarthritis of the hand.  X-ray studies of 
the right hand were consistently negative for any findings of 
arthritis.  

On file is a March 1992 statement by Dr. K.D.G. in which he 
indicates that he was treating the veteran for arthritis of 
the right hand, which Dr. K.D.G. believed was secondary to a 
crush injury in 1968.

At a May 1992 hearing before a hearing officer, the veteran 
testified that he had been told that he had arthritis in his 
right hand.

On VA examination of December 1992 the veteran reported right 
hand complaints.  X-ray studies of the right hand, while 
showing abnormalities of the fourth and fifth digits, were 
negative for any reference to arthritis.

At his March 1994 hearing before a Veterans Law Judge, the 
veteran testified that he had right hand arthritis that he 
had been told was secondary to service or to his right fifth 
finger disability.

On VA examination in February 1996 the veteran reported right 
hand complaints.  X-ray studies showed abnormalities 
affecting the right fourth and fifth digits, but were 
negative for any reference to arthritis.  The veteran again 
reported right hand complaints on VA examination in May 1996, 
at which time right fifth finger disability was diagnosed; no 
diagnosis of right hand arthritis was rendered.  On VA 
examination in September 1996 the veteran was diagnosed with 
history of trauma to the right fifth finger, with normal 
range of motion and normal physical examination.

At his June 1999 hearing before a Veterans Law Judge, the 
veteran again testified that he had been told that he had 
arthritis in his right hand.

On VA examination in April 2000 the veteran complained of 
right hand problems.  X-ray studies showed abnormalities 
affecting the right fourth and fifth fingers, but are 
negative for any reference to right hand arthritis.  In a 
July 2000 addendum, the examiner explained that the X-ray 
studies of the veteran's right hand showed no evidence of 
arthritis.

The veteran was afforded a VA examination in August 2001, at 
which time X-ray studies showed abnormalities affecting the 
right fifth finger, without any mention of arthritis.

Analysis

Although Dr. K.D.G.'s March 1992 statement that the veteran 
has right hand arthritis is supported by VA and private 
treatment records up to 1993, Dr. K.D.G.'s opinion was based 
on the veteran's clinical complaints, and not on the results 
of X-ray studies or other diagnostic evaluations, X-ray 
studies of the right hand have in fact consistently been 
negative for any reference to arthritis, and there is no 
medical evidence since 1993 of right hand arthritis.  
Moreover, the veteran was specifically examined in April 2000 
for the purpose of determining whether he had arthritis 
affecting the right hand, and the examiner (in July 2000) 
indicated that arthritis was not, in fact, present in the 
hand.  Although the veteran argues that he does have 
arthritis affecting his right hand, because there is no 
indication that he is qualified through education, training 
or experience to offer medical diagnoses, as a layperson, his 
statements as to medical diagnosis do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 66 Fed. Reg. 45,620, 45,630 (codified at 
38 C.F.R. § 3.159(a)(1) (2002)).  

In short, while earlier private and treatment notes diagnosed 
right hand arthritis, subsequent treatment records and X-ray 
studies have been entirely negative for any evidence of 
arthritis, and the April 2000 examiner specifically indicated 
that the veteran did not have any right hand arthritis.  In 
light of the above, the Board concludes that the 
preponderance of the evidence is against the claim. 

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau, 
supra.  Since the evidence does not show that the veteran has 
arthritis affecting his right hand, his claim for the above 
disability must be denied. 

B.  Cervical spine disorder

Factual background

Service medical records are negative for any complaint, 
finding or diagnosis of cervical spine disability.

Private medical records for April 1983 to July 1997 show 
treatment for cervical strain.

VA treatment records for July 1985 to July 2002 show that the 
veteran presented in July 1985 with complaints of neck pain; 
he reported that the pain was related to a head injury he 
received in service, and he was diagnosed with acute/chronic 
back pain status post remote trauma.  In September 1991 the 
veteran was diagnosed with disc degeneration at C6-C7, per 
diagnostic studies.  Subsequent treatment reports show 
continued complaints of neck pain and treatment for 
degenerative changes affecting the cervical spine.

On VA examination in November 1985 the veteran complained of 
bilateral arm numbness; his neurologic examination was 
unremarkable.

On VA examination in December 1992 the veteran complained of 
radiating cervical pain.  X-ray studies disclosed the 
presence of degenerative arthroses of the lower cervical 
spine, and the veteran was diagnosed with cervical 
sprain/strain of undetermined etiology.

At a May 1992 hearing before a hearing officer, the veteran 
testified that he was beaten by military police in service 
about his head and neck.  He testified that his cervical 
spine condition was related to the referenced head injury.

At his March 1994 hearing before a Veterans Law Judge, the 
veteran testified that he was struck in the head and neck 
area by military police while in service, and that this 
trauma caused his cervical spine condition.

An EMG study in March 1996 showed no electrical evidence of a 
cervical radiculopathy.

The veteran was afforded a VA examination in November 1997, 
at which time he reported developing neck problems following 
a beating he received in service.  Physical examination 
disclosed the presence of a scar on the veteran's neck.

At his June 1999 hearing before a Veterans Law Judge, the 
veteran testified that his neck problems resulted from a 
beating he received in service, and that he had experienced 
neck problems in service and thereafter.

The veteran was afforded a VA examination in August 2001, at 
which time he contended that he first experienced neck pain 
after a beating by military police in service.  The examiner 
reviewed the veteran's medical history, and noted the absence 
of any mention of an injury to the neck in service or within 
one year thereof.  Following examination of the veteran and 
review of diagnostic studies showing the presence of cervical 
spine disc disease and degenerative joint disease, the 
examiner concluded that the veteran's neck impairment was 
likely not service connected.

On file is the report of a September 2001 VA neurological 
examination of the veteran, at which time he reported neck 
pain that he alleged first occurred after trauma in service.

Analysis

Service medical records are negative for any reference to 
neck complaints or findings, and there is no post-service 
evidence of cervical spine disability for more than ten years 
after service and no medical evidence linking the veteran's 
cervical spine disorder to his period of service or 
suggesting the presence of cervical arthritis within one year 
of the veteran's discharge therefrom.  The only medical 
opinion to address the etiology of the veteran's cervical 
spine disorder indicates that the disorder is likely not 
related to service.

Although the veteran reported to his treating and examining 
physicians that he developed his cervical spine disorder in 
service, none of the treating or examining physicians has 
indicated that the disability is related to service.  
Evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Moreover, although the veteran nevertheless insists that his 
cervical spine disorder is related to service, as noted 
previously there is no indication that he is qualified 
through education, training or experience to offer medical 
opinions.  As a layperson, therefore, his statements as to 
medical causation do not constitute competent medical 
evidence.  Espiritu, supra; 66 Fed. Reg. 45,620, 45,630 
(codified at 38 C.F.R. § 3.159(a)(1) (2002)).  

Accordingly, as there is no evidence of cervical spine 
disability in service or until many years thereafter, and as 
there is no competent evidence linking the current disorder 
to the veteran's period of service or suggesting the presence 
of cervical spine arthritis within one year of his discharge 
therefrom, the Board concludes that the preponderance of the 
evidence is against the claim.  His claim for service 
connection for a cervical spine disorder is therefore denied.


ORDER

Entitlement to an increased rating for residuals of a 
midshaft fracture of the right fifth metacarpal is denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 10 percent evaluation, but no 
more, for an occipital scalp laceration scar for the period 
prior to November 4, 1997, is granted.

Entitlement to a rating in excess of 10 percent for an 
occipital scalp laceration scar for the period from November 
4, 1997, is denied. 

Entitlement to service connection for exotropia of the right 
eye is denied.

Entitlement to service connection for arthritis of the right 
hand is denied.

Entitlement to service connection for a disorder of the 
cervical spine is denied. 



			
	LAWRENCE M. SULLIVAN	MARK F. HALSEY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                             
Board of Veterans' Appeals



_____________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

